TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 6, 2022



                                      NO. 03-21-00429-CV


         Greg Abbott in his official capacity as Governor of Texas; and Ken Paxton
               in his official capacity as Texas Attorney General, Appellants

                                                 v.

     Harris County, Texas; Rodney D. Ellis, in his official capacity as a Harris County
           Commissioner; and Janeana White, M.D., in her offiical capacity as
                    Harris County Local Health Authority, Appellees




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory orders signed by the trial court on August 27, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the orders. Therefore, the Court affirms the trial court’s interlocutory orders.

Appellants shall pay all costs relating to this appeal, both in this Court and in the court below.